El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En julio 18 de 1930 este tribunal confirmó una sen-*358tencia dictada por la Corte de Distrito de Arecibo en el caso arriba titulado (41 D.P.R. 349). El 24 de julio los de-mandados y apelantes solicitaron prórroga para radicar una moción de reconsideración. Consiguientemente, el mandato fue retenido en esta corte. En agosto 9, 1930, se archivó una moción de reconsideración. Hubo una petición para enmendar la aludida moción, y la moción de reconsideración enmendada fue radicada aparentemente alrededor -del 12 de agosto. En 5 de septiembre de 1930 los demandados y ape-lantes apelaron para ante la Corte de Circuito de los Esta-dos Unidos para el Primer Circuito y se admitió el recurso. El 29 de octubre, 1930, los demandados y apelantes archiva-ron otra petición para enmendar su moción de reconside-ración, y la moción enmendada fue archivada alrededor del 28 de octubre. En 20 de enero, 1931, se declaró sin lugar la moción de reconsideración. El 17 de abril de 1931 los demandados y apelantes presentaron un nuevo escrito de ape-lación. En abril 21, 1931, los demandantes y apelados radi-caron una oposición a que se admitiera el recurso, el cual había sido solicitado el 17 del mismo mes y año.
La teoría de la oposición a que se concediera el recurso era que los apelantes sólo tenían derecho a una apelación y que cuando la Corte de Circuito de Apelaciones había ad-quirido jurisdicción, no se podía admitir ningún otro recurso.
En noviembre 26, 1930, la Corte de Circuito de Apelacio-nes tuvo ante sí el caso de Saurí v. Saurí, 45 Fed. (2nd) 90. La corte resolvió que una moción de reconsideración, pre-sentada ante este tribunal suspendía el término para apelar. Dicha corte citó el caso de Citizens Bank of Michigan City v. Opperman, 249 U. S. 448, al efecto de que hasta que se re-suelva una moción de reconsideración no podía considerarse definitiva una sentencia. De ahí se desprende necesaria-mente que el término para apelar solamente comienza desde el momento en que se resuelve una moción de reconsidera-ción.
Tal vez podría surgir una duda al efecto de que ape-*359lando, mía parte abandona sn moción de reconsideración. Las autoridades citadas resuelven lo contrario, mas en el presente caso la duda es disipada por los hechos ocurridos. Los demandados y apelantes, según demuestran los hechos ya expuestos, insistieron en su moción de reconsideración. Que la apelación no suspendió el derecho de este tribunal a considerar la moción de reconsideración, fué el criterio de esta corte al decidir la moción de reconsideración. 41 D.P.R. 734.

Debe admitirse la apelación.